COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Retired Judge Fitzpatrick*


EBRAHIM RADBOD
                                                                MEMORANDUM OPINION * *
v.     Record No. 0391-08-4                                         PER CURIAM
                                                                     JULY 8, 2008
COUNTY OF ARLINGTON AND
 SCHAFFER COMPANIES, LTD.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Augustus S. Anderson; Lieding & Anderson, P.C., on brief), for
                 appellant.

                 (Joseph C. Veith, III; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellees.


       Ebrahim Radbod (claimant) appeals a decision of the Workers’ Compensation

Commission finding that County of Arlington (employer) sustained its burden of proving

claimant committed willful misconduct, which barred his claim. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Radbod v. Arlington (County

of), VWC File No. 228-96-06 (Jan. 15, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before




        * Judge Fitzpatrick took part in the consideration of this case prior to the effective date of
her retirement as senior judge on July 1, 2008 and thereafter by designation pursuant to Code
§ 17.1-400(D).
       **
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule

5A:27. 1

                                                                                        Affirmed.




       1
          The sole basis for the commission’s affirmance of the deputy commissioner’s opinion
was its finding that claimant was guilty of willful misconduct, which barred his claim. Thus, it
was not necessary for the commission to determine whether claimant proved he sustained a
structural or mechanical change as a result of the accident and it did not do so. Accordingly, we
find no merit in the argument made by employer in its Motion for Summary Affirmance.
                                            -2-